      Case 4:20-cr-00037-DPM Document 35 Filed 11/17/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                         No. 4:20-cr-37-DPM

CHARLES CLIFF BROWN                                        DEFENDANT

                                 ORDER
     The Court held a competency hearing on 17 November 2020. For
the reasons stated on the record at that hearing, and based on the
July 2020 reports, the Court found that Brown was competent to
proceed. Dusky v. United States, 362 U.S. 402 (1960) (per curiam); see also
Godinez v. Moran, 509 U.S. 389 (1993). The Court also found that Brown
understood the difference between right and wrong at the time the
crimes were committed.       The Court therefore adopted the reports'
conclusions. Doc. 31.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
